Title: To John Adams from John Bondfield, 2 January 1781
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 2 Jan. 1781

A Vessel that left Annapolis in Virginia arrived at this port yesterday.
The English under Col. Leslie enterd the Bay and landed at Hampton, they retreated a few days after, leaving their Camp Kettles and other Baggage in Camp. Their precipitate retreat is supposed from Advices received of the Landing of a considerable Body of French Troops at George Town in South Carolina. Lord Cornwallis was also obliged to call in all his out Posts to avoid being Cut off and was confind to a small Circuit round Charles Town. We suppose these Troops formd from a detatchment from the Cape. Mention is also made of some ships being taken off Charles Town by the Squadron that transported these Troops.
The declaration of England has created great ferment in the Commercial Line owing to the General Obstruction which in consiquence takes place on all that extensive Neutral Navigation. The Dutch will be able to employ the greatest part of their Navy to the Northward. The Southern and American Seas will be no longer a contested point for the House of Bourbon and we flatter ourselves to see hereby a speedy acknowledgement on the most firm Basis of the Independance of America by the whole United Powers in the World.

With due respect I have the Honor to be Sir Your most Obedient & Most Humble Servant
John Bondfield

